Citation Nr: 1013130	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-21 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected residuals of a low back injury.  

2.  Entitlement to an initial compensable rating for the 
service-connected residuals of a laceration of the right 
wrist and hand.  

3.  Entitlement to a temporary total rating based on a 
period of convalescence under the provisions of 38 C.F.R. § 
4.30.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1972.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2006 and May 2007 rating 
decisions by the RO.  

The Veteran requested a hearing before a Veterans Law Judge 
in October 2009.  The record indicates that this hearing was 
cancelled.  See 38 C.F.R. § 20.702 (2009).  

The  issue of service connection for a right shoulder 
disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
must refer it to the AOJ for any indicated action.  

The issue of an initial rating in excess of 10 percent for 
the service-connected low back  disability is addressed in 
the REMAND portion of this document and is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington 
DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues decided hereinbelow has been 
accomplished.  

2.  The service-connected right wrist scar is shown to be 
productive of a disability picture that more nearly 
approximates that of being tender or painful on objective 
demonstration; the competent medical evidence demonstrates 
that right wrist osteoarthritis and carpal tunnel syndrome 
are not part of the service-connected disability picture.  

3.  The Veteran underwent right carpal tunnel release in 
December 2006, but this did not constitute treatment for a 
service-connected disability.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 10 percent 
rating for the service-connected residuals of a laceration 
of the right wrist and hand have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2000); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.31, 4.118 
including Diagnostic Codes (DCs) 7801, 7802, 7803, 7804, 
7805 (2009).  

2.  The claim for a temporary total rating based on 
convalescence following right wrist surgery in December 2006 
must be denied by operation of law.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.30 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect 
to its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  As explained, the first three 
content-of-notice requirements have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information 
and evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the issues 
decided hereinbelow has been accomplished.  

As to VA's duty to notify, this appeal arises from the 
Veteran's disagreement with the initial evaluation following 
the grant of service connection for a right wrist scar.  

The United States Court of Appeals for the Federal Circuit 
and the United States Court of Appeals for Veterans Claims 
(Court) have held that once the underlying claim for service 
connection has been granted and there is disagreement as to 
downstream questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice nor is 
there prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

With respect to the claim for a temporary total evaluation, 
in December 2006, prior to the rating decision on appeal, 
the RO sent the Veteran a letter advising him that to 
establish entitlement, the evidence must show that he had 
surgery or received medical treatment for a service-
connected disability requiring a convalescence period of at 
least one month, or hospitalization of at least 21 days.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for a temporary total evaluation.  

The Board also finds that the December 2006 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The December 2006 letter specifically advised the Veteran 
that VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

This letter also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

As a final matter, the Board notes that the Veteran was not 
provided notification pursuant to the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, Vazquez-Flores was recently vacated by the United 
States Court of Appeals for the Federal Circuit.  See 
Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  

The Board is also satisfied VA has made reasonable efforts 
to obtain relevant records and evidence, including affording 
a VA examination.  Specifically, the information and 
evidence that has been associated with the claims file 
includes the Veteran's service treatment records, post 
service private treatment records, the Veteran's statements, 
and VA fee-basis examination reports dated in June 2006, 
February 2008 and May 2009.  

The Veteran's representative argues that the more recent 
February 2008 and May 2009 VA fee-basis examinations are 
inadequate, as they only address the Veteran's scarring 
resulting from his December 2006 right carpal tunnel 
release, and not the service-connected residuals of a 
laceration of the right wrist and hand.  

The June 2006 VA fee-basis examination identified a scar on 
the palmar surface of the right wrist measuring 7 
centimeters (cm) x 3 millimeters.  The February 2008 and May 
2009 VA fee-basis examinations both identified a scar, 
"secondary to carpal tunnel release," on the palmar surface 
of the right wrist measuring 6 x .1 cm.  

Though it certainly appears that there is a discrepancy in 
the measurement of the scar of the right wrist, the Board is 
awarding an increased rating of 10 percent based on the 
evidence of record.  

A higher 20 percent rating is only available for a scar 
exceeding 77 square cm or a scar that causes limitation of 
function of the affected part, which as detailed further 
below is clearly not demonstrated in the record.  Therefore, 
to remand the claim for an additional examination to resolve 
this discrepancy would be an exercise in futility.  

To the extent the Veteran's representative argues there is 
no medical opinion addressing the potential relationship 
between the service-connected right wrist scar and the 
Veteran's right wrist osteoarthritis and carpal tunnel 
syndrome, as will be described, the February 2008 and May 
2009 VA fee-basis examiner specifically opined on this 
matter.  

Accordingly, as the VA fee-basis examinations describe the 
disability in detail sufficient to allow the Board to make a 
fully informed determination, they are deemed adequate for 
rendering a decision in the instant case.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 
6 Vet. App. 405, 407 (1994)) (internal quotations omitted).  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness 
of this adjudication.  


II.  Increased rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability is resolved in favor of the veteran.  See 38 
C.F.R. §§ 3.102, 4.3 (2009).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.  

The Veteran's right wrist scar is currently non-compensably 
disabling under DC 7802 (scars other than the head, face, or 
neck, that are deep or that cause limited motion).  See 38 
C.F.R. § 4.118.  

(The Board notes that revised provisions for evaluating 
scars have been enacted, effective on October 23, 2008.  
According to the new regulation, the revised provisions are 
applicable only to claims received on or after October 23, 
2008.  
73 Fed. Reg. 54708 (Sept. 23. 2008))  

The Veteran also evidences osteoarthritis of the right wrist 
and right wrist carpal tunnel syndrome.  However, the 
February 2008 and May 2009 VA fee-basis examiner indicated 
that the right wrist osteoarthritis and carpal tunnel 
syndrome were not part of the Veteran's service-connected 
disability picture, and there is no competent medical 
evidence to the contrary.  

In this regard, the only other evidence in the claims file 
alleging that the Veteran's right wrist osteoarthritis and 
carpal tunnel syndrome are part of the service-connected 
disability picture stems from the Veteran and his 
representative.  

Lay evidence is competent and sufficient to establish a 
diagnosis of a condition only where (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In 
this case, the Veteran's assertions of his current right 
wrist symptoms are competent.  See id.; Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 
3.159(a)(2).  

However, the statements of the Veteran and his 
representative which indicate that certain symptoms are part 
of his service-connected disability picture are not 
competent evidence.  Neither the Veteran nor his 
representative are shown to have the requisite medical 
training or expertise to render such an opinion.  See 
Jandreau, 492 F.3d 1372; Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  

Accordingly, the symptomatology associated with the 
Veteran's right wrist osteoarthritis and carpal tunnel 
syndrome will not be considered in addressing the instant 
appeal.  See Mittleider v. West, 11 Vet. App. 181, 182 (the 
Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so).  

Scars involving areas other than the head, face, or neck, 
which are deep or cause limited motion are 20 percent 
disabling if exceeding 12 square inches (77 square 
centimeters).  A 10 percent rating is assigned if the scar 
exceeds six square inches (39 square centimeters).  38 
C.F.R. § 4.118, Code 7801.  

Scars other than of the head, face, or neck, that are 
superficial and that do not cause limited motion are 10 
percent disabling if the area(s) is 144 square inches (929 
square centimeters) or greater.  38 C.F.R. § 4.118, Code 
7802.  

Superficial, unstable scars are 10 percent disabling.  An 
unstable scar is one where for any reason there is a 
frequent loss of skin over the scar.  38 C.F.R. § 4.118, 
Code 7803.  

Superficial scars that are painful on examination are 10 
percent disabling.  
38 C.F.R. § 4.118, Code 7804.  

Finally, other scars are to be rated on the basis of 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Code 7805.  

In every instance where the Rating Schedule does not provide 
a zero percent rating for a diagnostic code, a zero percent 
rating shall be assigned when the requirement for a 
compensable rating are not met.  38 C.F.R. § 4.31 (2009).  

In this case, the service-connected residual right wrist 
scar is shown to be productive of a disability picture that 
more closely resembles a tender or painful scar on objective 
demonstration.  

The June 2006 VA fee-basis examiner indicated the Veteran's 
scar was without tenderness, and the May 2009 VA fee-basis 
examination noted that the Veteran's scar was without pain.  

However, the Veteran has consistently described discomfort 
in the scar area over the course of the appeal.  
Specifically, he described an aching in the scar area during 
the June 2006 VA fee-basis examination, a popping and 
tingling in the scar area during the February 2008 VA fee-
basis examination, and pain in the scar area during the May 
2009 VA fee-basis examination.  The Board finds the 
Veteran's statements as to pain in the scar area competent.  
See Jandreau, supra.  

Accordingly, on this record, the right wrist scar must be 
rated as being objectively painful.  Hence, an increased 
rating of 10 percent, but no higher is for application.  


III.  Temporary Total Evaluation

The Veteran is also contending that a temporary total 
evaluation is warranted for his December 2006 right wrist 
carpal tunnel release.  

The provisions of 38 C.F.R. § 4.30, pertaining to temporary 
total evaluations based upon convalescence, provide that a 
total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge or 
outpatient release that entitlement is warranted.  Total 
ratings will be assigned under this section only for 
treatment of a service-connected disability.  This includes:  

(1) Surgery necessitating at least one month of 
convalescence.  

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint 
or more, application of a body cast, or the necessity for 
house confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).  

(3) Immobilization by cast, without surgery, of one major 
joint or more.  

See 38 C.F.R. § 4.30 (2009).  

Here, a temporary total evaluation is not warranted, since 
the medical evidence demonstrates that the Veteran's 
December 2006 surgery did not relate to a service-connected 
disability, such as the service-connected right wrist scar.  

In fact, the December 2006 postoperative report makes clear 
that the surgery was performed to address carpal tunnel 
syndrome.  

Since the Board found that right carpal tunnel syndrome was 
not part of the Veteran's service-connected right wrist scar 
disability picture, there is no legal entitlement to any 
rating, including a temporary total rating, for the 
disability.  See 38 U.S.C.A. §§ 1110, 1155 (providing for 
payment of compensation for injury suffered or disease 
contracted in the line of duty).  

Accordingly, the Veteran's claim for a temporary total 
evaluation must be denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  




ORDER

An increased rating of 10 percent for the service-connected 
residuals of a laceration of the right wrist and hand is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  

The claim for a temporary total rating following right wrist 
surgery based on convalescence is denied.  



REMAND

During his most recent VA fee-basis examination in May 2009, 
the Veteran indicated that his VA physician recommended bed 
rest due to his service-connected thoracolumbar spine 
disability on numerous occasions during the past 12 months.  
However, no VA treatment records are associated with the 
claims file.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  

In view of the above, this remaining matter is REMANDED for 
the following   actions:

1.  The RO should take appropriate steps 
to contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, not already associate with the 
claims file, that have treated him since 
November 2005 for his thoracolumbar spine 
disability.  The aid of the Veteran in 
securing these records, to include 
providing necessary authorizations, should 
be enlisted, as needed.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file.  

2.  To help avoid future remand, the RO 
must ensure that the required actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  

If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After completion of the foregoing, and 
after undertaking any further development 
deemed necessary, the RO must readjudicate 
the remaining issue on appeal, in light of 
all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the RO must furnish to the 
Veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
for response thereto.  

Thereafter, in indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals  





 Department of Veterans Affairs


